Citation Nr: 0901765	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-18 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
April 1971 and from July 1972 to July 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Jackson, Mississippi.  The veteran testified before a 
Decision Review Officer (DRO) in November 2003; a transcript 
of that hearing is associated with the claims folder.  The 
veteran also requested a hearing before a Veterans Law Judge 
on his July 2003 substantive appeal.  However, documentation 
contained in the claims file indicates that, in March 2006, 
he indicated that he no longer wanted a hearing.  Therefore, 
the veteran's request for a Board hearing is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2008).

In August 2006, the Board denied entitlement to service 
connection for diabetes mellitus.  The veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).  
In an April 2008 Joint Motion for Remand, which was granted 
by Order of the Court in April 2008, the parties (the 
Secretary of VA and the veteran) determined that a remand was 
warranted.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts entitlement to service connection for 
diabetes mellitus as due to exposure to Agent Orange while 
serving on temporary duty in Vietnam.  In September 2004, the 
veteran submitted a "formal request" to VA, indicating that 
he desired VA obtain medical records pertaining to treatment 
at Kessler Air Force Base (AFB) for the period from 1984 
through the present.  He indicated that the records are filed 
under his wife's social security number and/or service number 
as he was her dependent for this period of time.  The veteran 
also noted that requests should be made to both Kessler AFB 
and the National Personnel Records Center (NPRC).  See also 
VA Form 21-4138 received August 17, 2004.  

The claims file reflects that VA's first attempt at obtaining 
these records yielded the veteran's wife's medical records.  
These were returned to Kessler AFB in April 2005.  An April 
2004 request for records failed to indicate that the veteran 
was a dependent; thus, a negative reply was received.  
Finally, a request was submitted to Kessler AFB in May 2005, 
requesting that the veteran's records be obtained.  The 
request properly noted that the veteran was a dependent of 
another military member and provided his spouse's social 
security number.  The January 2006 supplemental statement of 
the case indicates that no response was received from Kessler 
AFB.  

With respect to records in the custody of a Federal 
department or agency, VA has a duty to make "as many 
requests as are necessary" to obtain those records until it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2008).  'Reasonable efforts' generally consist 
of an initial request for records and at least one follow-up 
request (unless information reveals that the records do not 
exist or that a follow-up request would be futile).  
38 C.F.R. § 3.159(c)(1).  

In light of the above circumstances, the Board concludes that 
VA has not fulfilled its duty to assist the veteran in 
obtaining his medical records from Kessler AFB for the period 
from 1984 through the present.  In this regard, there is 
nothing to indicate that the records do not exist and there 
is no evidence of a follow-up request to Kessler AFB 
following the May 2005 request.  Additionally, despite 
express notice from the veteran that the records may be filed 
at the NPRC, no request was ever made for records located at 
the NPRC.  A remand is therefore necessary to allow the 
agency of original jurisdiction (AOJ) to make reasonable 
efforts to obtain these outstanding records identified by the 
veteran as pertinent to his claim.  

In addition, the Board finds that the AOJ should contact the 
veteran and ask him to provide additional information 
regarding a diagnosis and treatment for type II diabetes.  A 
January 2004 letter from registered dietician, K.A. Davis, 
indicates that the veteran has "been recently diagnosed with 
type II diabetes."  As a registered dietician, Ms. Davis 
does not have the relevant experience and training to provide 
competent evidence of a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, her January 2004 
letter suggests that a competent diagnosis exists elsewhere 
in the veteran's contemporaneous medical record.  Upon 
remand, the veteran should provide information regarding his 
diagnosing and treating physician(s) sufficient to allow VA 
to obtain records associated with such diagnosis and 
treatment.  See 38 C.F.R. § 3.159(c)(1)(i).  

Finally, additional evidence has been associated with the 
claims file since the August 2006 Board decision.  The AOJ 
should review this evidence prior to readjudicating the 
veteran's claim and issuing a supplemental statement of the 
case.  See 38 C.F.R. § 19.31 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records pertaining to 
the veteran from the Kessler Air Force 
Base for the period from 1984 through the 
present.  Requests should be sent to both 
Kessler Air Force Base and the NPRC.  
Please note that the veteran was a 
dependent of his spouse during this 
period; therefore, the records are likely 
filed under her social security number 
and/or service number.  Her information is 
available in the claims file.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  Contact the veteran to obtain the names 
and addresses of all medical care providers 
who have diagnosed and/or treated him for 
type II diabetes mellitus as well as dates 
of treatment.  Such request should 
specifically ask for information regarding 
the following providers/facilities: 
registered dietician K.A. Davis.  After 
securing the necessary release from the 
veteran, make reasonable efforts to obtain 
these records.  All efforts should be 
documented in the claims file.

3.  Readjudicate the claim of entitlement 
to service connection for diabetes 
mellitus following all necessary 
development.  The adjudication should 
include all evidence submitted by the 
veteran since the April 2005 supplemental 
statement of the case.  If the benefits 
requested on appeal are not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case to the 
veteran and his representative, if any.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


